Citation Nr: 1015201	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  05-35 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut that denied the Veteran's 
petition to reopen a previously-denied claim.  

The Veteran testified at a hearing at the RO before a 
Decision Review Officer (DRO) in August 2006 and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in April 2007.  Transcripts of both hearings are 
associated with the claims files.

In December 2007 the Board issued a decision reopening the 
previously-denied claim; at that time, the Board also 
remanded the reopened claim for additional development.  The 
case has since been returned to the Board for further 
appellate action. 


FINDING OF FACT

At no time during the pendency of this claim has the Veteran 
had any residual of head trauma sustained in service.


CONCLUSION OF LAW

At no time during the pendency of this claim has the Veteran 
had any disability resulting from head trauma incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for residuals of 
head trauma.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In March 2006 the RO sent the Veteran a letter informing him 
of the evidence required to substantiate his claim, the 
evidence and information that he should submit, and the 
assistance that VA would provide to obtain evidence on his 
behalf; the letter also discussed the disability-rating and 
effective-date elements.  Although the Veteran was not 
provided complete notice until after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

Further, as explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes that service treatment records (STRs) and VA 
treatment records were obtained.  The originating agency did 
not attempt to obtain records from the Social Security 
Administration (SSA), but neither the Veteran nor his 
representative has alleged that the SSA has records pertinent 
to this claim and there is no other indication that SSA 
possesses any information supportive of this claim.  As 
explained below, the denial of this claim rests on medical 
opinion relating the Veteran's claimed seizure disorder to 
traumatic brain injury (TBI) incurred after discharge from 
service, and as noted in detail below the seizure disorder 
did not become manifest until after the post-service injury.  
Remand for SSA disability records is accordingly not 
required.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010).

The Board previously reviewed the file, determined that the 
VA examinations of record were inadequate, and remanded the 
case for the purpose of affording the Veteran an appropriate 
VA examination.  The Veteran was afforded a VA examination in 
October 2009.  The Veteran has not asserted the VA 
examination was inadequate in any way, and the competency of 
a VA examiner is presumed, absent a showing of some evidence 
to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  
The Board accordingly finds the originating agency has 
substantially complied with the requirement for examination 
articulated in the Board's remand.  Dymant v. West, 13 Vet. 
App. 141, 146-47 (1999). 

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

STRs show the Veteran presented in January 1980 complaining 
of a possible broken nose due to being hit by a door; there 
was no fracture found.  In July 1980 he was treated for a 
sore back, with clinical impression of muscle strain.  Later 
in July 1980 he had a motorcycle accident; there was no 
identified medical or neurological residual noted.

STRs also show the Veteran was treated in August 1980 for 
injuries sustained in a fight, during which he was beat with 
fists and feet.  The Veteran stated he may have lost 
consciousness for several seconds and was subsequently 
disoriented times three.  He reported blurred and double 
vision; he also had multiple bruises.  The clinical 
assessment was concussion syndrome with possible orbital 
fracture as well as other possible fractures of the shoulder 
and/or jaw.  X-rays of the skull, cervical spine, mandible 
and chest showed no fracture.  

There is no subsequent note in STRs showing seizures or other 
physical or neurological complaint residual to the assault.  
He was treated in October 1980 for injury to the hand and 
wrist while moving boxes during a work detail.  The report of 
his medical examination in February 1982 prior to discharge 
shows clinical neurologic evaluation as "normal."  The 
findings on clinical evaluation of the head, face, neck and 
scalp; upper and lower extremities; skin, and feet were also 
normal.  The examiner reported that the findings on clinical 
examination of for spine and other musculoskeletal areas were 
abnormal but did not provide any explanation as to the nature 
or location of the abnormality.

In April 2001 the Veteran presented to VA for treatment after 
reportedly being mugged.  He stated he had a history of 
hypoxic brain damage after being beat by five men in 1999.  
Thereafter, he informed a VA psychiatrist in June 2001 that 
in March 1999 he was arrested on a traffic charge in Las 
Vegas and was attacked while he was being held in the felony 
tank; he was subsequently informed he had anoxic brain damage 
resulting from that attack.  The psychiatrist's discharge 
diagnosis was recurrent major depression, dementia due to 
brain trauma, noncombat-related PTSD and cocaine abuse.
 
A VA inpatient psychiatry note in February 2002 cites 
treatment records from Las Vegas reflecting that in 1999 the 
Veteran sustained a beating while in jail, but the Veteran 
was only hospitalized for three days after the incident 
rather than 19 days as asserted by the Veteran.  The 
psychiatrist stated he would attempt to obtain the relevant 
1999 treatment records from the non-VA hospital that provided 
such treatment.

The Veteran subsequently had a VA neuropsychology 
consultation in February 2002 in which the psychologist noted 
a recent anoxic event (attempted suicide through carbon 
monoxide and asphyxiation).  The Veteran reported a history 
of traumatic brain injury (TBI) from an assault in which he 
was in a coma for 19 days after a period of anoxia, with 
subsequent development of seizure disorder.  

A VA inpatient psychiatry note dated in March 2002 notes the 
Veteran's report of brain damage due to an assault in 1999 
had not been confirmed by any documents currently of record.  
Given the Veteran's history of cocaine abuse, magnetic 
resonance imaging (MRI) of the brain was performed, but the 
impression was unremarkable MRI.
  
A May 2002 VA neurology clinic treatment note states the 
Veteran was seen for treatment of possible seizures.  The 
Veteran reported possible TBI in 1999 resulting in coma for 
several days; he denied history of seizures prior to that 
injury.  The Veteran reported having had his first suspected 
seizure in 2000 or 2001, with subsequent history of seizures 
increasing in frequency.  The clinician's impression was 
post-traumatic/anoxic episodes with psychiatric and 
neurologic overlay.  The clinician advised diagnosis by 
electroencephalograph (EEG) and treatment with 
anticonvulsants.

A June 2002 VA substance abuse treatment note, written by a 
psychologist, records the Veteran was diagnosed with PTSD 
stemming from being badly beaten in 1981 [sic] and 1999; the 
1999 attack reportedly led to a TBI with deficits in short 
and long-term memory.

An October 2002 VA intake assessment states the Veteran 
reported having been severely beaten in 1999.  The Veteran 
explained he was "jumped" by a gang in Las Vegas as part of 
an initiation ritual resulting in his being clinically dead 
for over 8 minutes and comatose for 18 days.  The Veteran 
reported the attack had left him with an anoxic brain injury.  
The clinician, a nurse, entered an impression of seizure 
disorder secondary to anoxic brain damage.   

A November 2002 VA history and physical (H&P) note, by a 
physician, records chronic problems including anoxic brain 
injury with memory deficit and seizure disorder, developed 
after respiratory arrest from an attack in 1999.  

A January 2003 inpatient transfer note, written by a VA 
physician, notes history of TBI in 1980 and 1999 resulting in 
bilateral lower extremity weakness, seizure disorder, 
dizziness and chronic diplopia.  

A VA psychiatric history and assessment, written by a 
psychiatrist in January 2003, records a medical history of 
brain injury from two separate incidents in 1980 and 1999, 
with seizure disorder from three years ago.  In subsequent 
mental health treatment notes, the Veteran on numerous 
occasions reiterated to medical providers and to social 
workers that he had suffered possible military trauma (due to 
amnesia he could not remember the details) and non-military 
trauma related to being assaulted by a gang in Las Vegas, 
after which he was in a coma for about six weeks.

In July 2003 a VA psychiatrist noted at length that the 
Veteran was an unreliable historian who tended to exaggerate 
his physical complaints and to minimize his substance abuse 
and his own negative behavior, and had secondary gain in 
doing so since his sole current income was from disability 
income for TBI and for musculoskeletal injuries.  All 
diagnostics to date had been grossly negative, and the 
Veteran's repeated self-reports of alleged beatings in 
service and after service had never been documented by 
collateral contemporaneous third-party reports.  In pertinent 
part, the psychiatrist diagnosed head trauma by patient 
report and seizures by patient report but could not exclude 
pseudoseizures or malingering.

The record of a July 2004 VA mental health psychiatric 
evaluation states the Veteran reported he had an incident in 
service in which he awoke one day in the hospital with severe 
head and facial traumas; he could not remember details of the 
altercation but he asserted that Naval Intelligence was 
somehow involved.  He also reported that in 1999 he was in 
jail in Las Vegas and was assaulted by four other persons; he 
was hospitalized for several weeks thereafter in a comatose 
state.  

In a VA substance abuse psychiatric evaluation, performed by 
two psychiatrists in August 2004, the Veteran reported having 
engaged in a fight in service in 1980, the details of which 
he could not remember, as well as a beating in jail in Las 
Vegas in 1999 with lengthy loss of consciousness.  The 
psychiatrists stated the two incidents resulted in TBI.

The Veteran presented to the VA neurology clinic in October 
2004 to follow up on his seizure disorder.  The clinician 
noted seizures began in 2000 or 2001 and were well-controlled 
until the Veteran's medications were changed; he suffered 
daily seizures until the previous medication regimen was 
restored.  The clinician noted history of an undocumented 
TBI/anoxic brain injury in 1999.

The Veteran had a VA PTSD examination in April 2005 in which 
he reported having been beaten in 1980 during service and 
again while in jail in 1999; both beatings resulted in 
hospitalization.  The psychiatrist stated the Veteran had 
PTSD resulting from the in-service assault, with psychiatric 
symptoms becoming worse after the assault in 1999.  

The rating decision on appeal, issued in April 2005, granted 
service connection for PTSD but denied service connection for 
head trauma.

The file includes a letter received in November 2005 
purportedly written by Dr. Christopher Ruser, a VA primary 
care physician.  The letter is on plain paper rather than 
letterhead.  The letter states that after reviewing the 
Veteran's medical records, in particular the VA 
neuropsychology note of February 2002 in the computerized 
record system and discussed above, it was the author's 
opinion that the head trauma suffered by the Veteran in 
August 1980 had likely caused the current seizure disorder.

The Veteran testified at the hearing before a DRO in August 
2006 that he was beaten in service in 1980, after which his 
military performance deteriorated due to decreased 
concentration, loss of memory and blackouts.  When he 
returned home after service, his sister observed him having 
convulsions.  In 1999 he was beaten by other inmates of the 
jail in which he was being held; he was placed into an 
induced coma for 18 days but the supporting treatment records 
were no longer available.

A September 2006 VA neurology outpatient treatment note 
states the Veteran reported he had been able to obtain a copy 
of the police report dating to his jail time in 1999 in which 
he was told he had a seizure disorder.  The Veteran also 
reported he had head trauma with loss of consciousness at age 
18, which he believed in retrospect may have been seizures, 
and history of seizure disorder since 2001.  The clinician 
noted the brain injury in 1999 had not been documented.  The 
clinician's assessment was medical history significant for 
self-reported anoxic brain injury in 1999 and current 
epilepsy, likely frontal lobe epilepsy.

In September 2006 the Veteran's sister submitted a notarized 
statement asserting that when the Veteran returned home from 
service in 1982 he would lose consciousness and fall to the 
ground shaking.  He would also be incoherent.  After 
recovering from such seizures the Veteran would remember 
nothing about them.

In December 2006 the Veteran presented to the VA neurology 
clinic for evaluation of possible epilepsy.  The clinician 
noted the Veteran had three normal MRIs, the most recent in 
January 2005, but electroencephalograms (EEGs) in November 
2004, September 2005 and November 2006 had been abnormal.  
The examiner noted unclear history of head trauma in 1999.  
Following detailed clinical examination, the clinician's 
impression was recurrent symptoms possibly consistent with 
partial complex seizures, particularly in light of several 
abnormal EEGs.  However, non-epileptic spells should also be 
considered, especially in light of significant psychiatric 
history.  

In April 2007 the Veteran testified at the videoconference 
hearing before the undersigned Veterans Law Judge that he was 
not really beaten in 1999; he was actually having an 
epileptic fit, and may have been hospitalized because 
something was stuck in his throat.  The Veteran had spoken to 
Las Vegas authorities, who told him that if he had been 
assaulted in jail there would be a record of such assault; 
however, the actual hospital records from that treatment are 
no longer available.  The Veteran stated he was not aware of 
having blackouts or epileptic fits during service, but his 
sister observed him having such fits shortly after his 
discharge from service.

The Veteran was examined in October 2009 by a VA neurologist 
who reviewed the claims files.  The Veteran asserted he 
sustained a service-related injury in 1980 when he was 
attacked and kicked in the head and face by persons wearing 
steel-toed boots; he lost consciousness for one or two hours.  
His history of "grand mal" type seizures began seven days 
after the injury; he also reported headaches, photophobia, 
nausea, vomiting, and pinprick sensation on the left side of 
the face.  The examiner noted the Veteran's reported history 
was inconsistent with the documents in the claims files, 
which showed seizures beginning in 1999 after a beating in 
jail rather than within a week after the event in service.  
The examiner performed a physical examination of the Veteran 
and noted observations in detail.  The examiner stated an 
opinion, based on the contradiction between the Veteran's 
reported history and the documentary evidence of record, that 
seizures did not begin until after the Veteran was beaten in 
jail in 1999; accordingly the seizures are not due to the 
service injury in 1980 but rather to the nonservice-related 
assault trauma in 1999.   

On review of the evidence above, the Board finds the 
Veteran's seizure disorder is not related to service head 
trauma and that the Veteran has not had any other residual of 
the service head trauma at any time during the pendency of 
this claim.

The Veteran had a documented head injury due to assault in 
service in 1980, characterized at the time as a concussion 
syndrome; the Veteran asserted at the time he had lost 
consciousness for several seconds.  Thereafter, the Veteran 
reported to many medical providers, and testified at a 
hearing before a DRO, that he was also assaulted in a Las 
Vegas jail in 1999 with loss of consciousness of up to 19 
days.  In his April 2007 videoconference hearing before the 
Board, however, he denied the post-service assault had 
actually occurred.

Although the 1999 Las Vegas assault is not documented, the 
Board finds the assault occurred.  Over the space of five 
years (2001 through 2006) the Veteran consistently repeated 
essentially the same account to numerous medical and 
psychiatric providers, to social workers, and also in 
testimony before a DRO.  Although several medical providers 
noted the 1999 assault was not documented in the record, and 
expressed some skepticism in regard to the severity of such 
assault, none of those providers expressed doubt the 1999 
assault actually occurred, and the VA examiner in October 
2009 certainly accepted that the assault occurred.    

Given that the Veteran had a head trauma in 1980 during 
service and head trauma in 1999 after discharge from service, 
the Board must next determine whether the Veteran has current 
residuals of the in-service trauma or whether instead his 
current residuals are due to the intervening head trauma in 
1999.  In this case the medical opinions of record are 
conflicting: the November 2005 letter by Dr. Ruser asserts 
the Veteran's seizure disorder is due to the 1980 trauma, 
while the VA examination report in October 2009 states the 
seizure disorder is due to the 1999 head trauma.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
  
For the reasons cited below, the Board finds the opinion of 
the VA examiner is more probative than that of Dr. Ruser.

First, a medical professional is not competent to opine as to 
matters outside his scope of expertise.  LeShore v. Brown, 8 
Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 
469 (1995).  Dr. Ruser is apparently a VA primary care 
physician, while the VA examiner is a neurologist.  While 
both physicians are competent to provide opinions of 
etiology, a neurologist's opinion in regard to the etiology 
of a traumatic seizure disorder is more probative than that 
of a non-neurologist.

Second, greater weight may be placed on one physician's 
opinion than another's depending on factors such as the 
reasoning employed by the physicians and whether (and the 
extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this case Dr. Ruser particularly cited the VA 
neuropsychology note dated in February 2002 as the basis for 
his opinion, but close review of that neuropsychology note 
clearly shows that the clinician was referring therein to the 
1999 head trauma (with 19-day coma) rather than the in-
service trauma; accordingly, the reasoning employed by Dr. 
Ruser is demonstrably based on a false premise.  Further, the 
reasoning employed by Dr. Ruser totally ignores the question 
of the 1999 head trauma, while the reasoning by the VA 
examiner considers both traumas.  Finally, while both Dr. 
Ruser and the VA examiner reviewed the Veteran's VA treatment 
records, the VA examiner reviewed the entire VA claims files 
and accordingly had a wider base of evidence on which to base 
an opinion.  

In sum, of the two conflicting opinions, that of the VA 
examiner is more probative because it is more comprehensive 
and better supported by the evidence of record; it is also 
more authoritative in that it is the opinion of an 
appropriate medical specialist.  The Board accordingly finds 
that the most probative medical opinion of record weighs 
against nexus.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence provided by 
the Veteran, including his correspondence to VA and his 
statements during hearings and to various medical providers.  
The Board has also considered the statement provided by the 
Veteran's sister.

The Veteran's sister asserted in her statement that she 
observed the Veteran having seizures when he returned home 
from service, thereby constituting evidence supporting 
entitlement to service connection under 38 C.F.R. § 3.303.  

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  However, once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, 6 Vet. App. 465 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds the statement by the Veteran's 
sister is not credible because it is inconsistent with the 
Veteran's own statements to numerous medical providers in 
which he consistently indicated seizures began in 2000-2001.  
Her credibility is further diminished by statements by the 
Veteran to several psychiatric examiners in which he 
characterized his sister as being bipolar and having 
substance abuse problems of her own, and being interested in 
getting money from him.  Accordingly, the Veteran's sister is 
shown to have monetary interest in the outcome of the claim, 
and her credibility is diminished to that degree.  

In regard to the Veteran's own correspondence and testimony, 
in which he attributes his seizure disorder to a beating in 
service, such evidence is contradicted by the STRs, which 
indicate minimal severity of the injuries and no indication 
of a neurological disorder at the time of his discharge.  His 
assertions are also inconsistent with his statements to 
multiple medical providers in which he attributed his 
disorder to the assault in 1999 and asserted seizures began 
in 2000-2001.  The Board also discounts the Veteran's 
testimony to the Board that he was not really assaulted in 
1999 as inconsistent with his testimony before the DRO in 
which he specifically endorsed such an assault. 

The Board may not ignore a veteran's testimony simply because 
he or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).   The Board notes in this case that the 
Veteran was noted by the VA psychiatrist in July 2003 as 
being suspect of exaggerating his symptoms during examination 
for personal gain; similarly, during inpatient VA treatment 
the Veteran was observed to be exaggerating his symptoms when 
he knew he was being observed.  The Board finds this pattern 
of misrepresenting his symptoms to be an element diminishing 
the Veteran's credibility in reporting his symptoms.  

To the extent that the Veteran is sincerely expressing his 
personal belief that the seizures are due to the in-service 
assault, versus the assault in 1999 or other intercurrent 
cause, the Board notes that a layperson is not considered 
capable of opining, however sincerely, in regard to causation 
of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 
(1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. 
App. 492.

The Veteran's claim encompasses all residuals of in-service 
head trauma.  The Veteran has variously complained of 
headaches, nausea, dizziness, photophobia and other symptoms, 
but the only medical disorder that has been specifically 
linked by medical evidence to a TBI is his seizure disorder.  
As noted above, the most probative medical opinion of record 
states the seizure disorder is due to a TBI after discharge 
from service.

Based on the medical and lay evidence above, the Board finds 
the criteria for service connection for residuals of head 
trauma are not met.  Accordingly, the claim must be denied.  
In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Service connection for residuals of head trauma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


